DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-008583, filed on January 22, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings are objected to because of typos in FIG. 2 #91 “CONTROL PROBRAM” & FIG. 3 #52 "WEIGHT CONTROL UNTI".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests “STORAGE SYSTEM USING DATA CORRELATION FOR DATA STORAGE.”
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitations “wherein dispose” in line 7, which is grammatically incorrect. For purposes of examination, the Examiner construes the limitation to mean “and dispose.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim recites the limitation “the corresponding piece of data” in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a corresponding piece of data.”
Regarding claim 4, the claim recites the limitations “the correlation between the plurality of users” in line 3 and “the correlation between the plurality of processes” in line 6. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the examiner construes the limitations to mean “a correlation a plurality of users” and “a correlation between a plurality of processes” respectively.
The claim also recites the limitation “the identifiers of the users” in line 4 and “the identifiers of the processes” in line 7. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the examiner construes the limitation to mean “
The claim also recites the limitation “the requests” in last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “
Regarding claim 5, the claim recites the limitation “the storage medium” in last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a storage medium.”
Regarding claim 7, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Regarding claim 8, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar rationale.
Regarding claim 6, dependent claims inherit the deficiencies of the respective parent claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by ARAKI (Pub No.: US 2018/0143764 A1), hereafter ARAKI.
Regarding claim 1, ARAKI teaches:
An information processing apparatus comprising: a memory; and a processor coupled to the memory (ARAKI [0020] teaches a processor of a general purpose computer executing instructions, where [0030] teaches information handling devices 102 may include storage devices such as tape devices or the like),
perform control to store data on the memory (ARAKI [0061-0063] & FIG. 3 teach data grouping module 104 includes file management module 304, which facilitates migrating and/or storing files on tape cartridges);
determine a correlation between a plurality of pieces of data, based on pieces of attribute information of the plurality of pieces of data (ARAKI [0031] teaches the data grouping module 104 detects a relationship 
wherein dispose pieces of data having a high correlation among the plurality of pieces of data at neighboring locations on the memory (ARAKI [0043] teaches because of a high degree of relevance between the files, the files may be stored together on one tape cartridge; [0058] also teaches grouping the files such that they are stored together on a tape cartridge).
Regarding claim 5, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ARAKI also teaches A non-transitory computer-readable recording medium having stored therein a storage control program for causing a computer to execute a process (see ARAKI [0018]).
Regarding claim 9
A storage system comprising: an application server configured to acquire data from a user (ARAKI [0028-0029] teach system 100 includes information handling devices 102, which may include application servers or the like; see also FIG. 1 #102);
a proxy server configured to store pieces of attribute information of a plurality of pieces of data (ARAKI [0072-0074] & FIG. 4 teach GPFS Storage System 410 includes file access histories DB 420, directed file relevance degree calculation module, and directed file relevance degree DB 424);
a storage control apparatus configured to perform control to store data on a memory (ARAKI [0061-0063] & FIG. 3 teach data grouping module 104 includes file management module 304, which facilitates migrating and/or storing files on tape cartridges),
wherein the application server is configured to transmit the data which is acquired from the user to the storage control apparatus via the proxy server (ARAKI [0030] teaches information handling devices 102 storing data, where [0031] teaches data grouping module 104 detects a relationship between a first file and a second file, i.e. the files are sent to the data grouping module, and [0074] teaches directed file relevance degree calculation module 422 calculates the directed degree of relevance for the files).
Regarding claim 3, ARAKI teaches the elements of claim 1 as outlined above. ARAKI also teaches wherein each of the pieces of attribute information includes at least one of a frequency with which the corresponding piece of data is written, a frequency with which the corresponding piece of data is read, generation time of the corresponding piece of data, an identifier of a user using the corresponding piece of data, an identifier of a process executed in response to a request which is made by the user, or an identifier of an event that occurs in response to a request which is made by the user (ARAKI [0038] teaches detecting the relationship between the files based on time periods during which the files are accessed (i.e. identifier of an event that occurs in response to a request which is made by the user)). 
Regarding claim 7, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI in view of WATANABE (Pub. No.: US 2018/0101413 A1), hereafter WATANABE.
Regarding claim 2, ARAKI teaches the elements of claim 1 as outlined above. ARAKI also teaches:
wherein the memory is a sequential access medium (see tape cartridge in ARAKI [0043] & [0058] as taught above in reference to claim 1),
the processor is configured to: determine the correlation between the plurality of pieces of data, based on at least one of a correlation […] of users using the plurality of pieces of data or a correlation […] of processes executed in response to requests made by the plurality of user (ARAKI [0040] teaches the degree of relevance may be based on whether users perform a certain task for a period of time during which a user views two files together in a short period of time; [0079] also teaches classifying the first file as a reference file, wherein the reference file is associated with a task, and classifying the second file as an output file, wherein the output file is associated with the task, and detecting the relationship based on the classification of the first and second files).
determine an order such that the plurality of pieces of data are disposed on the memory in descending order of the correlation
ARAKI does not appear to explicitly teach a correlation between a plurality of users, or a correlation between a plurality of processes.
However, WATANABE teaches the limitation (WATANABE [0076] teaches identifying applications by application IDs, where [0138-0142] teach calculating the correlation coefficient of the number of observations for each successive application, where correlation coefficient between application ID APL-A and application ID APL-B is 85%, where an application with a correlation coefficient equal to or larger than the correlation threshold is determined as a correlated application; see also FIG. 12).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of ARAKI and WATANABE before them, to modify ARAKI’s data storage system grouping data based on correlation of applications as taught by WATANABE. Using the known technique of calculating correlation between applications to provide the predictable result of grouping data based on correlation between applications to be stored together on tape cartridge in ARAKI would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that ARAKI was ready for improvement to incorporate the determining the correlation between applications as taught by WATANABE. 
Regarding claim 4, ARAKI teaches the elements of claim 3 as outlined above. ARAKI also teaches:
wherein the processor is configured to: determine the correlation between the plurality of users, based on […] the users using the corresponding pieces of data (ARAKI [0040] teaches the degree of relevance may be based on whether users perform a certain task for a period of time during which a user views two files together in a short period of time);
determine the correlation between the plurality of processes, based on […] the processes executed in response to the requests which are made by the users (ARAKI [0079] teaches classifying the first file as a reference file, wherein the reference file is associated with a task, and classifying the second file as an output file, wherein the output file is associated with the task, and detecting the relationship based on the classification of the first and second files).
ARAKI does not appear to explicitly teach determine the correlation between the plurality of users, based on a difference between values of the identifiers of the users; and determine the correlation between the plurality of processes, based on a difference between values of the identifiers of the processes. 
However, WATANABE teaches determine the correlation between the plurality of processes, based on a difference between values of the identifiers of the processes (WATANABE [0076] teaches identifying applications by application IDs, where [0138-0142] teach calculating the 
 determine the correlation between the plurality of users, based on a difference between values of the identifiers of the users (see WATANABE [0076] and [0138-0142] above, where [0052] & [0105] teach applications are provided to users).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of ARAKI and WATANABE before them, to modify ARAKI’s data storage system grouping data based on correlation of applications as taught by WATANABE. Using the known technique of calculating correlation between applications to provide the predictable result of grouping data based on correlation between applications to be stored together on tape cartridge in ARAKI would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that ARAKI was ready for improvement to incorporate the determining the correlation between applications as taught by WATANABE. 
Regarding claim 6, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 8, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VEUGEN (Pub. No.: US 2014/0304277 A1) – “Recommender and media retrieval system that record group information” relates to determining a set of user IDs that has highest correlation values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138